







EXHIBIT 10.3


May 11, 2016


Michael Polk
Via email


Dear Mike,
 
I am very pleased to offer you the revised compensation for your role as Chief
Executive Officer of Newell Brands Inc. (“Newell” or “Company”). This position
will be located in our corporate headquarters to be located in New Jersey
effective September 1. Your employment will be in all respects governed by the
terms set forth in your previously agreed compensation arrangement dated June
23, 2011, subject to the following modifications:
•
Your starting salary will be $56,250 per pay period (paid semi-monthly),
$1,350,000 annualized.

•
You will be eligible to participate in the Newell Leadership Equity Award
Program (LEAP), subject to its terms, with a target annual award having a grant
value of 861% of your annual base salary amount. Your LEAP award for 2016 shall
be granted at the same time as other 2016 LEAP awards are granted to senior
executives of the Company generally. Long-term incentive awards at your level
are expected to be 100% performance-based restricted stock units, as decided by
the Organizational Development and Compensation Committee of the Board of
Directors (the “Committee”). Actual share payouts for performance-based LEAP
awards may range between 0-200% of target based on Company and individual
performance. The final terms of all LEAP grants shall be as determined by the
Committee.

•
You will be eligible to participate in our Management Bonus Plan. Your target
bonus will be 150% of earned base salary. Your bonus payout opportunity ranges
from 0-200% of your targeted payout amount. Payout targets and bonus criteria
are reviewed each year and may change from time to time.

•
All other components of your previous compensation arrangement will remain in
effect.



Mike, we are pleased you will continue to support our company Growth Game Plan
and contribute to Newell’s success.


Sincerely,


/s/ Michael T. Cowhig
Michael T. Cowhig
Chairman of the Board of Directors
 
Accepted this 11th day of May, 2016:
 
/s/Michael B. Polk
Signature
 


